UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-526468 GEOVIC MINING CORP. (Exact name of registrant as specified in its charter) DELAWARE 20-5919886 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to the filing requirements for the past 90 days: Yes ¨ No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act: Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated filer ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes ¨ No ý Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: 100,852, 488 Common Shares, $0.0001 par value, outstanding at August 23, 2007 Geovic Mining Corp. (An Exploration Stage Company) FORM 10-Q For the Quarter Ended June 30 , 2007 INDEX EXPLANATORY NOTES 3 PART I - FINANCIAL INFORMATION 4 ITEM 1. FINANCIAL STATEMENTS (Unaudited) 4 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 26 ITEM 4. CONTROLS AND PROCEDURES 27 PART II  OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 27 ITEM 1A. RISK FACTORS 27 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 27 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 36 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 37 ITEM 5. OTHER INFORMATION 37 ITEM 6. EXHIBITS 38 SIGNATURES 39 In this Report, unless otherwise indicated, all dollar amounts are expressed in United States dollars. 2 EXPLANATORY NOTES Geovic Mining Corp. (Geovic Mining or Company) registered its $0.0001 par value common stock under the Securities Exchange Act of 1934, as amended, (the 1934 Act) by filing a Registration Statement on Form 10 on May 14, 2007. The Registration Statement became effective July 13, 2007. This Quarterly report on Form 10-Q for the quarter and six months ended June 30, 2007 is the first periodic report we have filed under the 1934 Act. Financial Information Included in This Document This Quarterly Report on Form 10-Q includes financial and other information as of and for the quarter and six month periods ended June 30, 2007 and 2006. 3 PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Geovic Mining Corp (an exploration stage company) INTERIM CONSOLIDATED BALANCE SHEETS (Unaudited) (United States dollars) June 30, $ December 31, $ ASSETS Current Cash and cash equivalents 9,373,870 Accounts receivable 7,654 Prepaid expenses 83,271 Total Current Assets 9,464,795 Property, plant and equipment ( note 4) 201,869 Mineral property costs ( note 5) - Deposits 65,163 Total Assets 9,731,827 LIABILITIES AND STOCKHOLDERS EQUITY Current Accrued liabilities and other payables 913,138 Income tax payable 859,697 Minority interest (note 6) - Total Current Liabilities 1,772,835 Contingent liability ( note 9(a)) 240,863 Total Liabilities 2,013,698 Commitments and contingencies ( note 9) - - Stockholders Equity ( note 8) Preferred stock, par value of $.0001, 50,000,000 shares authorized and 0 (2006- 6,000,000) shares issued and outstanding - 600 Common stock, par value of $.0001, 200,000,000 shares authorized and 100,707,788 (2006  62,142,943) shares issued and outstanding 6,214 Stock purchase warrants 3,074,845 Additional paid in capital 37,281,909 Deficit accumulated during the exploration stage ) (32,645,439 ) Total Stockholders Equity 7,718,129 Total Liabilities and Stockholders Equity 9,731,827 See accompanying notes 4 Geovic Mining Corp (an exploration stage company) INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (United States dollars) Three Months Ended Six Months Ended Since Inception $ June 30, $ June 30, $ June 30, $ June 30, $ Revenue - Expenses Exploration costs (note 6) 596,806 945,191 17,671,108 Head office and management 517,254 703,583 7,518,897 Stock based compensation (note 7) - - 11,868,880 Interest and bank charges 391 720 28,952 Depreciation 11,188 22,376 731,057 1,125,639 1,671,870 37,818,894 Minority interest (note 6) - - 900,760 Interest and other income 7,266 12,932 1,389,745 Net loss before income taxes ) (1,118,373 ) ) (1,658,938 ) (35,528,389 ) Income tax expense 160,721 238,405 1,231,697 Net and comprehensive loss for the period ) (1,279,094 ) ) (1,897,343 ) (36,760,086 ) Basic and diluted loss per share ) (0.06 ) ) (0.08 ) Basic and diluted weighted average number of common shares 21,112,187 21,112,187 See accompanying notes 5 Geovic Mining Corp (an exploration stage company) INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (United States dollars) Three months ended Six months ended June 30, $ June 30, $ June 30, $ June 30, $ OPERATING ACTIVITIES Net loss for the period ) (1,279,094 ) ) (1,897,343 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense 11,188 22,376 Stock based compensation expense   Changes in non-cash operating working capital: Increase in accounts receivable ) 29,005 ) 26,875 Increase in prepaid expenses )  )  Decrease in deposits    Increase in other current assets  (13,281 )  (13,281 ) Increase in accrued liabilities and other payables 1,341 26,288 Decrease in income tax payable 160,721 ) 238,405 Cash used in operating activities ) (1,090,120 ) ) (1,596,680 ) INVESTING ACTIVITIES Purchases of property, plant and equipment )  )  Purchases of mineral property )  )  Purchases of short-term investments  (1,991,095 )  (1,991,095 ) Cash used in investing activities ) (1,991,095 ) ) (1,991,095 ) FINANCING ACTIVITIES Change in minority interest   Proceeds from issuance of common and preferred stock 4,714,098 4,714,098 Proceeds from issuance of stock purchase warrants   Proceeds from exercise of stock options and stock purchase warrants 18,128 18,130 Share issue costs )  )  Cash provided by financing activities 4,732,226 4,732,228 Net increase in cash and cash equivalents 1,651,011 1,144,453 Cash and cash equivalents, beginning of period 428,780 935,338 Cash and cash equivalents, end of period 2,079,791 2,079,791 See accompanying notes 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. NATURE OF BUSINESS AND CONTINUANCE OF OPERATIONS Geovic Mining Corp. (the Company) is incorporated under the laws of the state of Delaware. The Company owns 100% of the shares of Geovic, Ltd. (Geovic), a company that has been in the mining exploratory stage since its inception. The Company acquired Geovic and other entities December 1, 2006 through a reverse takeover (the RTO), pursuant to an agreement (the Arrangement Agreement) dated as of September 20, 2006, as amended October 31, 2006, entered into among the Company, Geovic, Geovic Finance Corp. (FinCo) and William A. Buckovic (Buckovic). For financial reporting purposes Geovic is treated as the acquiring entity. Geovic is engaged in the business of exploring for nickel, cobalt, and related minerals through its majority-owned (60%) subsidiary, Geovic Cameroon, PLC (GeoCam), a financially dependent public limited company duly organized and incorporated under the laws of the Republic of Cameroon. On March 6, 2007, the Company incorporated a new subsidiary, Geovic Energy Corp., under the laws of the state of Colorado. On March 29, 2007 Geovic Energy Corp. formed a new subsidiary, Pawnee Drilling, LLC, under the laws of the state of Colorado. The Company is an exploration stage company in the process of planning to develop its mineral properties through its subsidiaries and has not yet determined whether these properties contain reserves that are economically recoverable. 2. BASIS OF PRESENTATION The accompanying interim unaudited consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statements and accordingly do not include all disclosures required for annual financial statements. With the exception to the new accounting pronouncements discussed in note 3, these interim consolidated financial statements follow the same significant accounting policies and methods of application as the Companys audited annual consolidated financial statements for the year ended December 31, 2006 (the Annual Financial Statements). The interim consolidated financial statements should be read in conjunction with the Annual Financial Statements. In the opinion of management, all adjustments (including normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for these interim periods are not necessarily indicative of the result that may be expected for the full fiscal year ending December 31, 2007. 7 3. NEW ACCOUNTING PRONOUNCEMENTS In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (SFAS No. 159). SFAS No. 159 allows entities the option to measure eligible financial instruments at fair value as of specified dates. Such election, which may be applied on an instrument by instrument basis, is typically irrevocable once elected. Statement 159 is effective for fiscal years beginning after November 15, 2007, and early application is allowed under certain circumstances. Management has not yet determined the impact, if any, the adoption of SFAS No. 159 will have on our financial position. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements (SFAS No. 157). SFAS No. 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the FASB having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. SFAS No. 157 is effective for fiscal years beginning after December 15, 2007. The Company plans to adopt SFAS No. 157 beginning in the first quarter of fiscal 2008. Management has not yet determined the impact, if any, the adoption of SFAS No. 157 will have on the Companys financial position. In June 2006, the Financial Accounting Standards Board (FASB) issued Interpretation No. 48, Accounting for Uncertainty in Income Taxesan interpretation of FASB Statement No. 109 , (FIN 48), which seeks to reduce the diversity in practice associated with the accounting and reporting for uncertainty in income tax positions. FIN 48 prescribes a comprehensive model for the financial statement recognition, measurement, presentation and disclosure of uncertain tax positions taken or expected to be taken in income tax returns. FIN 48 is effective for fiscal years beginning after December 15, 2006. The adoption of FIN 48 did not have an impact on the Companys financial statements. 4. PROPERTY, PLANT AND EQUIPMENT As of the end of the period, property, plant and equipment consisted of the following: June 30, $ December 31, $ Machinery and equipment 344,748 Vehicles 177,984 Office furniture and equipment 171,773 694,505 Less accumulated depreciation ) (492,636 ) 201,869 8 5. MINERAL PROPERTY During the three months ended June 30, 2007, the Company, through its wholly-owned subsidiary Geovic Energy Corp. entered into mineral lease agreements with a number of parties in Colorado for cash consideration of $783,528. These lease agreements give the Company the right to explore for, develop and produce certain minerals on these properties for periods specified in the agreements which under certain circumstances can be extended. To date, the Company has not made expenditures for evaluation of the economic viability of these properties. Total $ Mineral property costs, March 31, 2007 - Expenditures during the year 783,528 Mineral property costs, June 30, 2007 6. EXPLORATION AND DEVELOPMENT COSTS The following is a summary of the exploration and development costs incurred by the Company. Three Months Ended Six Months Ended June 30, $ June 30, $ June 30, $ June 30, $ Since Inception $ Property evaluation 982,436 243,052 2,064,102 440,603 8,461,845 Metallurgical studies 87,994 74,755 253,375 74,755 2,220,337 Exploration office costs 678,896 278,999 828,434 429,833 6,705,237 1,749,326 596,806 3,145,911 945,191 17,387,419 Other projects: Colorado 217,985 - 243,367 - 243,367 Arizona 9,948 - 35,154 - 35,154 Other projects 5,125 - 5,168 - 5,168 233,058 - 283,689 - 283,689 Total exploration and development costs 1,982,384 596,806 3,429,600 945,191 17,671,108 From the inception of the Cameroon project through January 1, 2007, Geovic advanced all operating expenditures on behalf of GeoCam and all such expenditures were consolidated on the accounts of the Company.
